EXHIBIT TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (Dollars in millions) Three Months Ended September 30, Six Months Ended September 30, 2008 2007 2008 2007 (Restated) (Restated) Consolidated income (loss) before provision for (benefit from) income taxes $25 ($16) $712 $266 Fixed charges: Interest1 642 990 685 1,663 Portion of rent expense representative of the interest factor (deemed to be one-third) 2 2 4 4 Total fixed charges 644 992 689 1,667 Earnings available for fixed charges $669 $976 $1,401 $1,933 Ratio of earnings to fixed charges 1.04 (A) 2.03 1.16 1 Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Interest Expense.” (A) Due to our loss in the second quarter of fiscal 2008, the ratio coverage was less than one to one.We must generate additional earnings of $16 million to achieve a coverage of one to one.
